       Case 2:18-cv-08048-SVW-JC Document 48 Filed 05/15/19 Page 1 of 4 Page ID #:323
Name and address:

                          Matt C. Wood
                   Weisbart Springer Hayes, LLP
                    212 Lavaca Street, Suite 200
                         Austin, TX 78701


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA


                                                                            CASE NUMBER
VERNON UNSWORTH
                                                          Plaintiff(s),                               2:18-CV-08048

                 V.

                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
ELON MUSK                                                                              TO APPEA R IN A SPECIFIC CASE
                                                       Defendant(s),                               PROHACVICE

I NSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section JI, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM!ECF System ("Motions and Related Filings
    =>Applications/Ex Parte Applications/Motions/Petitions/Requests=>Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
     United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
     Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

Wood, Matt C.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney D

W eisbart Springer Hayes, LLP
Firm/Agency Name

212 Lavaca Street                                                         512.652.5780                          512.682.2074

Suite 200                                                                 Telephone Number                      Fax Number

Street Address

Austin, TX 78701                                                                                 mwood@wshllp.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:

Vernon Unsworth                                                           [BJ Plaintiff(s) D Defendant(s) D Other:      ��������-




                                                                          D Plaintiff(s) D Defendant(s) D Other:
                                                                                                                        ��������-



Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name ofCourt                            Date ofAdmission            Active Member in Good Standing? Cifnot, please explain)
All Texas State Courts (Bar No. 24066306)                    11/07/2008             Yes

 U.S. District for the Western District of TX                05/19/2011             Yes

 U.S. District for the Eastern District of MI                07/21/2014             Yes


G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                 Page 1of3
        Case 2:18-cv-08048-SVW-JC Document 48 Filed 05/15/19 Page 2 of 4 Page ID #:324

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title o(Action                             Date ofApplication         Granted I Denied?
n/a                                                         n/a                                  n/a                       n/a




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

  n/a




Has the applicant previously registered as a CM/ECF user in the Central District of California?            D Yes          [RJ No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?         D Yes          [RJ No


                                                                                               Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM!ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM!ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM!ECF login and password, or the existing account you identified above
will be associated with your case.



          SECTION II- CERTIFICATION


          I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
                Rule 83-2.1.3.4.


               Dated May 14, 2019                                       Matt C. Wood




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of3
Case 2:18-cv-08048-SVW-JC Document 48 Filed 05/15/19 Page 3 of 4 Page ID #:325
Case 2:18-cv-08048-SVW-JC Document 48 Filed 05/15/19 Page 4 of 4 Page ID #:326




                               The Supreme Court of Texas

                                                          AUSTIN

                                                    CLERK'S OFFICE




             I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the

     records of this office show that


                                               Matthew Carlton Wood


     was duly admitted and licensed as an attorney and counselor at law by the Supreme


     Court of Texas on the 7th day of November, 2008.


             I further certify that the records of this office show that, as of this date




                                               Matthew Carlton Wood




     is presently enrolled with the State Bar of Texas as an active member in good standing.




                                                     IN TESTIMONY WHEREOF witness my signature


                                                                    and the seal of the Supreme Court of


                                                                    Texas at the City of Austin, this, the


                                                                    14th day of May, 2019.


                                                                    BLAKE HAWTHORNE, Clerk



                                                                    (3'-.J.-.c._        � l-\-c. �
                                                                                            .     •,

                                                                    Clerk, Supreme Court of Texas

     No. 4549C.1




 This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
